DATE: 07/17/2018            PENNSYLVANIA CONTINUING LEGAL EDUCATION              PAGE: 1
TIME: 14:31:12                       NON-COMPLIANT LAWYERS                    USER ID:
jilgenfr
                                          ACTIVE
                                                                               REPORT:
ctrk_crt
SORT BY : COUNTY CODE, LAWYER LAST NAME
CRITERIA: COMPLIANCE YEAR END DATE = 12312017 GROUP 3, REINST FEE ASSESSED
_________________________________________________________________________________________
______
Philadelphia                    87937 Balakhani, A. Elizabeth
                               206938 Barba, Christine Leigh
                                22616 Baritz, Kenneth Lee
                                91558 Barth, Alexander Francis
                               308371 Bond, Robert
                                77891 Boudreau, James Norman
                                73546 Brand, Robert P.
                               310901 Brewington, Fareeda Halima
                                29987 Canavan, Kevin
                               310486 Carey, Lauren E
                               201619 Carroll, James Connor
                                76801 Casperson, Patricia
                                42261 Cawley, Michael J.
                                85306 Chisholm II, Donald
                                35452 Cohen, David Louis
                                69869 Cohen, Elliot Marc
                                54140 Collins, Brendan K.
                                37162 Connor, William M.
                               316345 Crockett, Jacob Lee
                                65271 Denious, David Stewart
                                93758 Diamond, Scott Eric
                                67005 Dudrear, David J.
                               202154 Duffy, Gregory Peter
                                82641 Eagles, Michael Joseph
                                31237 Fox, Gregory John
                                63415 Funaro, Cynthia M.
                                82393 Gallucci Jr., Richard D.
                                92057 Galvin, Carey Elizabeth Grace
                                68808 Gamburg, Robert Marc
                                78624 Geer, Richard Charles
                               314806 Gelber, Harrison Randolph
                                31171 Giampietro, Michael F.
                                85979 Glaser, Zachary C.
                                61779 Goggin III, Robert St. Leger
                                82983 Gossett Jr., George
                                25393 Grinspan, Edward M.
                                80446 Haberman, Leonard Philip
                                52372 Hall, Clayton
                                71370 Hamilton, Andrew
                                30246 Hemphill, Jean C.
                               205796 Holmes, Caleb Jonathan
                                83693 Hornik, Avram Daniel
                               321503 House, Kia Nichole
                                37953 Ingerman, Laurie Kreithen
                                92569 Jackson, Bacardi Light
                                79837 Kamstra, John P.
                                88823 Klein, Joshua Thomas
                               205433 Krause, Arielle Spells
                                88422 Lambert, Michael Christopher
                               319894 Landis, Patrick Joseph
                                37612 Lefco, Deborah
                               312616 Leite-Young, Robert Captain
                                87193 Leonard, Ryan Lane
DATE: 07/17/2018            PENNSYLVANIA CONTINUING LEGAL EDUCATION              PAGE: 2
TIME: 14:31:12                       NON-COMPLIANT LAWYERS                    USER ID:
jilgenfr
                                          ACTIVE
                                                                               REPORT:
ctrk_crt
SORT BY : COUNTY CODE, LAWYER LAST NAME
CRITERIA: COMPLIANCE YEAR END DATE = 12312017 GROUP 3, REINST FEE ASSESSED
_________________________________________________________________________________________
______
Philadelphia( Continued )       81410 Leone, David S.
                                84960 Manos, Pauline J.
                                50278 Mazurek, Edward Stephen
                                92425 McCracken, Megan K.
                                53928 McHugh, Walter
                                26798 McMahon Jr., John J.
                                43746 Mezrow, Steven M.
                                81331 Mills, Craig Douglas
                                82542 Murland, Brian Lee
                               316370 Neff, Jacob Ross
                               321342 Origlio III, Dominic Anthony
                               308965 Oyejide, Adewale
                                54408 Pallas, George E.
                                38127 Perelman, Donald Louis
                                30634 Peruto Jr., A. Charles
                                86346 Quinn, Sean E.
                                64987 Rodgers, Adam J.
                                79771 Rogers, Craig Alston
                                26929 Ross, Andrew S.
                                72537 Schober, Henry William
                               310123 Schwartz, Jeffrey Colin
                                90352 Scrivner, Katharine Warwick
                               314824 Segal, Adam M
                                15416 Shingles, Stanley M.
                                51769 Spencer, Craig A.
                               319859 Squadroni, Joseph Michael
                                14731 Stein, Elias H.
                                63541 Sullivan, Thomas Christopher
                                92104 Tadross, George Raphael
                                91905 Timms, Derek Guy
                                40688 Weinberg, Philip I.
                               306861 Weisberg, David Joel
                                57974 Wolfsohn, David Jon
DATE: 07/17/2018            PENNSYLVANIA CONTINUING LEGAL EDUCATION              PAGE: 3
TIME: 14:31:12                       NON-COMPLIANT LAWYERS                    USER ID:
jilgenfr
                                          ACTIVE
                                                                               REPORT:
ctrk_crt
SORT BY : COUNTY CODE, LAWYER LAST NAME
CRITERIA: COMPLIANCE YEAR END DATE = 12312017 GROUP 3, REINST FEE ASSESSED
_________________________________________________________________________________________
______
Lancaster                       78600 Chairs, Mary P.
                               315835 Hecker, Rick Joseph
                                90762 Kelly, Matthew Timothy
                               205058 Taylor, Meredith Ann
DATE: 07/17/2018            PENNSYLVANIA CONTINUING LEGAL EDUCATION              PAGE: 4
TIME: 14:31:12                       NON-COMPLIANT LAWYERS                    USER ID:
jilgenfr
                                          ACTIVE
                                                                               REPORT:
ctrk_crt
SORT BY : COUNTY CODE, LAWYER LAST NAME
CRITERIA: COMPLIANCE YEAR END DATE = 12312017 GROUP 3, REINST FEE ASSESSED
_________________________________________________________________________________________
______
Northampton                     83266 Laliwala, Kanak Ken
                                95014 Long, Isla Luciano
                                20181 Morrissey, Walter E.
DATE: 07/17/2018            PENNSYLVANIA CONTINUING LEGAL EDUCATION              PAGE: 5
TIME: 14:31:12                       NON-COMPLIANT LAWYERS                    USER ID:
jilgenfr
                                          ACTIVE
                                                                               REPORT:
ctrk_crt
SORT BY : COUNTY CODE, LAWYER LAST NAME
CRITERIA: COMPLIANCE YEAR END DATE = 12312017 GROUP 3, REINST FEE ASSESSED
_________________________________________________________________________________________
______
Allegheny                      200202 Abramovitz, Kevin
                                94516 Aguglia II, Joseph B.
                                93359 Arnold, Christopher Frederick
                               208974 Berry, Sarah Kay Drinkwater
                               312473 Boucaud, Safiya Natalia
                                18078 Burke Jr., Timothy F.
                                67553 Burket, Lowell Eugene
                               311861 Caffas, Allison Theresa
                                94543 Caroff, Peter Jude
                               312925 Carvallo Jr., José Manuel
                                76292 Chiu, Bruce Hueiley
                               202248 Clark II, George Elmer
                                41109 Cribbins, Kathleen Anne
                                75765 Desimone, Jane
                                80152 Engel, Annie Hanna
                                63212 Filek Jr., R. Rudy
                               205587 Giaramita, Anthony Joseph
                                65322 Ging, Terrence Michael
                                83771 Kane, John R.
                               200455 Kelly, Brendan Berrey
                                40040 Klink, Jeffrey Merle
                                26044 Levicoff, Avrum
                                87640 Marquette, Matthew Stephen
                                80836 McBride Jr., James Emmett
                               311165 McCluskey, Alexandra Kutchins
                               312707 McCune, Joseph Patrick
                                29005 McDunn, Mary Ann
                               307697 McGrann, Owen Jacob
                               209265 Merrick, Peter Robert
                                93341 Myers, Rebecca Anne
                                79897 Nzambi, Paulo Alexandre N. M.
                                89054 Parker, Amy Kerr
                               314679 Parmelee, Maxwell Thomas
                              310356   Raymond, Andrew Duncan
                               73015   Rivetti, Daniel L.
                              314846   Schafer, Nicholas Justin
                              315128   Sizemore, Tiffany Elizabeth
                               63223   Smith, Bryan Joseph
                               91210   Starz, R. Hagen
                              308130   Stevenson, Robert William
                               00363   Talarico, Joseph D.
                              205126   Tomasic, Timothy Nicholas
                               91863   Tryczynski, Christina
                               20226   Vincler, Robert Paul
                              307599   Wotus, Ryan Matthew




DATE: 07/17/2018            PENNSYLVANIA CONTINUING LEGAL EDUCATION              PAGE: 6
TIME: 14:31:12                       NON-COMPLIANT LAWYERS                    USER ID:
jilgenfr
                                          ACTIVE
                                                                               REPORT:
ctrk_crt
SORT BY : COUNTY CODE, LAWYER LAST NAME
CRITERIA: COMPLIANCE YEAR END DATE = 12312017 GROUP 3, REINST FEE ASSESSED
_________________________________________________________________________________________
______
Erie                            79582 Agresti, David Charles
                               312543 Nowak, Andrew Steven
DATE: 07/17/2018            PENNSYLVANIA CONTINUING LEGAL EDUCATION              PAGE: 7
TIME: 14:31:12                       NON-COMPLIANT LAWYERS                    USER ID:
jilgenfr
                                          ACTIVE
                                                                               REPORT:
ctrk_crt
SORT BY : COUNTY CODE, LAWYER LAST NAME
CRITERIA: COMPLIANCE YEAR END DATE = 12312017 GROUP 3, REINST FEE ASSESSED
_________________________________________________________________________________________
______
Bucks                           45867 Cohen, Janet Lynn
                                92684 Cosby, Ersula Drena
                                36426 Crawford, Thomas F.
                               307934 Frydman, Jeffrey
                                95089 Guzzardo, Joseph P
                                80158 Hunt, Tracy Paul
                                78381 Mitsch, Gregory Francis
                                61408 Morris, Melissa C.
                               308500 Orr, Patrick Joseph
                                63268 Pizzo, Joseph William
                                48241 Savidge, Paul James
                                23279 Warenda Jr., John Joseph
DATE: 07/17/2018            PENNSYLVANIA CONTINUING LEGAL EDUCATION              PAGE: 8
TIME: 14:31:12                       NON-COMPLIANT LAWYERS                    USER ID:
jilgenfr
                                          ACTIVE
                                                                               REPORT:
ctrk_crt
SORT BY : COUNTY CODE, LAWYER LAST NAME
CRITERIA: COMPLIANCE YEAR END DATE = 12312017 GROUP 3, REINST FEE ASSESSED
_________________________________________________________________________________________
______
Cumberland                      90810 Clepper, Derek R.
                                39702 Gutshall, Charles Emory
                                65551 Hitchings, Joseph Lance
                               307543 Jameson, Daniel Robert
                                93691 Jones, Aaron David
                               317732 Kelly, Kevin
                                31116 Welsh, Deborah Myers
DATE: 07/17/2018            PENNSYLVANIA CONTINUING LEGAL EDUCATION              PAGE: 9
TIME: 14:31:12                       NON-COMPLIANT LAWYERS                    USER ID:
jilgenfr
                                          ACTIVE
                                                                               REPORT:
ctrk_crt
SORT BY : COUNTY CODE, LAWYER LAST NAME
CRITERIA: COMPLIANCE YEAR END DATE = 12312017 GROUP 3, REINST FEE ASSESSED
_________________________________________________________________________________________
______
Westmoreland                    39078 Morrison, Steven Laine
DATE: 07/17/2018            PENNSYLVANIA CONTINUING LEGAL EDUCATION              PAGE: 10
TIME: 14:31:12                       NON-COMPLIANT LAWYERS                    USER ID:
jilgenfr
                                          ACTIVE
                                                                               REPORT:
ctrk_crt
SORT BY : COUNTY CODE, LAWYER LAST NAME
CRITERIA: COMPLIANCE YEAR END DATE = 12312017 GROUP 3, REINST FEE ASSESSED
_________________________________________________________________________________________
______
Luzerne                         92167 Corbin, Richard Francisco
                                78402 Ratchford, Christopher P.
DATE: 07/17/2018            PENNSYLVANIA CONTINUING LEGAL EDUCATION              PAGE: 11
TIME: 14:31:12                       NON-COMPLIANT LAWYERS                    USER ID:
jilgenfr
                                          ACTIVE
                                                                               REPORT:
ctrk_crt
SORT BY : COUNTY CODE, LAWYER LAST NAME
CRITERIA: COMPLIANCE YEAR END DATE = 12312017 GROUP 3, REINST FEE ASSESSED
_________________________________________________________________________________________
______
Dauphin                         79456 Feather, Gregory Michael
                               201352 Keisling, Bret
                                82498 Reavey, Donald R.
                                79412 Russell, Richard G.
                                87588 Scalia, Christopher Michael
                                81738 Stein, Scott Arthur
                                16283 Wood, Richard B.
DATE: 07/17/2018            PENNSYLVANIA CONTINUING LEGAL EDUCATION              PAGE: 12
TIME: 14:31:12                       NON-COMPLIANT LAWYERS                    USER ID:
jilgenfr
                                          ACTIVE
                                                                               REPORT:
ctrk_crt
SORT BY : COUNTY CODE, LAWYER LAST NAME
CRITERIA: COMPLIANCE YEAR END DATE = 12312017 GROUP 3, REINST FEE ASSESSED
_________________________________________________________________________________________
______
Chester                        206627 Blosenski, Joshua
                                67472 Canniff, Brian P.
                                53175 Carey, Robert John
                               309604 Frens, Colleen Mary
                               208058 Jurgensen, Teresa Lynn
                              310185   Lucking, Andrew Charles
                              201275   McNulty, Brian Joseph
                               83537   Montgomery-Budd, Angela EM
                               70198   Reynolds, Nicholas Richard
                               29657   Sehl, Michael D.
                               87271   Sossman, Meredith Anne
                               67351   Staropoli, Charles C.
                               80851   Tabasso, Anthony P.
                              201016   Tipping, Marykate
                               33130   Tordella, Philip Albert
                               85718   Tuk, Joseph Bryan
                               39680   Wait, Judith Best




DATE: 07/17/2018            PENNSYLVANIA CONTINUING LEGAL EDUCATION              PAGE: 13
TIME: 14:31:12                       NON-COMPLIANT LAWYERS                    USER ID:
jilgenfr
                                          ACTIVE
                                                                               REPORT:
ctrk_crt
SORT BY : COUNTY CODE, LAWYER LAST NAME
CRITERIA: COMPLIANCE YEAR END DATE = 12312017 GROUP 3, REINST FEE ASSESSED
_________________________________________________________________________________________
______
York                            26152 Hilbert Jr., Perry A.
                               53137   Moore, Edna M.
                               48369   O'Rourke, Michael J.
                              205238   Place, Brian Richard
                               59836   Pomerantz, Jane
                               86772   Scheidemann, John R.




DATE: 07/17/2018            PENNSYLVANIA CONTINUING LEGAL EDUCATION      PAGE: 14
TIME: 14:31:12                       NON-COMPLIANT LAWYERS            USER ID:
jilgenfr
                                          ACTIVE
                                                                      REPORT:
ctrk_crt
SORT BY : COUNTY CODE, LAWYER LAST NAME
CRITERIA: COMPLIANCE YEAR END DATE = 12312017 GROUP 3, REINST FEE ASSESSED
_________________________________________________________________________________________
______
Berks                           89212 Batson, Dean R.
                                56331 Daringer, James Allen
                                52854 Odom, Thomas H.




DATE: 07/17/2018            PENNSYLVANIA CONTINUING LEGAL EDUCATION              PAGE: 15
TIME: 14:31:12                       NON-COMPLIANT LAWYERS                    USER ID:
jilgenfr
                                          ACTIVE
                                                                               REPORT:
ctrk_crt
SORT BY : COUNTY CODE, LAWYER LAST NAME
CRITERIA: COMPLIANCE YEAR END DATE = 12312017 GROUP 3, REINST FEE ASSESSED
_________________________________________________________________________________________
______
Washington                      61686 Clingerman, Kristin Anne
                                42915 Eddy, Thomas G.
                                91222 Fahey III, William Thomas
                               209730 Petrini, Ross Michael
DATE: 07/17/2018            PENNSYLVANIA CONTINUING LEGAL EDUCATION              PAGE: 16
TIME: 14:31:12                       NON-COMPLIANT LAWYERS                    USER ID:
jilgenfr
                                          ACTIVE
                                                                               REPORT:
ctrk_crt
SORT BY : COUNTY CODE, LAWYER LAST NAME
CRITERIA: COMPLIANCE YEAR END DATE = 12312017 GROUP 3, REINST FEE ASSESSED
_________________________________________________________________________________________
______
Lycoming                        80351 Confer Jr., Roan J.
                                66308 Rexroth, Lori A.
                                82122 Shipman, Patricia Ann
DATE: 07/17/2018            PENNSYLVANIA CONTINUING LEGAL EDUCATION              PAGE: 17
TIME: 14:31:12                       NON-COMPLIANT LAWYERS                    USER ID:
jilgenfr
                                          ACTIVE
                                                                               REPORT:
ctrk_crt
SORT BY : COUNTY CODE, LAWYER LAST NAME
CRITERIA: COMPLIANCE YEAR END DATE = 12312017 GROUP 3, REINST FEE ASSESSED
_________________________________________________________________________________________
______
Lehigh                          86565 Cincilla, Lisa M.
                                24547 Cohen, Leighton
                                87570 Druckenmiller Jr., Peter J.
                               308241 Salomon, Michele
DATE: 07/17/2018            PENNSYLVANIA CONTINUING LEGAL EDUCATION              PAGE: 18
TIME: 14:31:12                       NON-COMPLIANT LAWYERS                    USER ID:
jilgenfr
                                          ACTIVE
                                                                               REPORT:
ctrk_crt
SORT BY : COUNTY CODE, LAWYER LAST NAME
CRITERIA: COMPLIANCE YEAR END DATE = 12312017 GROUP 3, REINST FEE ASSESSED
_________________________________________________________________________________________
______
Delaware                       317208 Adams, Kelly J
                                55869 Armstrong, Daniel A.
                               205280 Baldini, John Joseph
                                74827 Bikin, Sally Ann Heckert
                               202986 Blease, Conrad Robert
                                49947 DeLuca, Robert A.
                               307915 Garrity Sr., Keith Francis
                                80254 Gould, Malcolm Stewart
                               316704 Govin, Chrisna
                                94708 Henry, David James
                                87913 Kennedy, James Ian
                               318201 Kopena, Jason A
                                81672 Macchione, Joseph Michael
                                73792 Maley, Noreen P.
                                87094 McTear, Brian J.
                               200367 Morris, Mary Elizabeth
                                66849 Raynor Jr., Earl DuBois
                                38992 Ryan, John Elliot
                                83783 Sater, Dory L.
                                31586 Stephens, Dennis B.
DATE: 07/17/2018            PENNSYLVANIA CONTINUING LEGAL EDUCATION              PAGE: 19
TIME: 14:31:12                       NON-COMPLIANT LAWYERS                    USER ID:
jilgenfr
                                          ACTIVE
                                                                               REPORT:
ctrk_crt
SORT BY : COUNTY CODE, LAWYER LAST NAME
CRITERIA: COMPLIANCE YEAR END DATE = 12312017 GROUP 3, REINST FEE ASSESSED
_________________________________________________________________________________________
______
Susquehanna                     25283 Meagher Jr., Frederick J.
DATE: 07/17/2018            PENNSYLVANIA CONTINUING LEGAL EDUCATION              PAGE: 20
TIME: 14:31:12                       NON-COMPLIANT LAWYERS                    USER ID:
jilgenfr
                                          ACTIVE
                                                                               REPORT:
ctrk_crt
SORT BY : COUNTY CODE, LAWYER LAST NAME
CRITERIA: COMPLIANCE YEAR END DATE = 12312017 GROUP 3, REINST FEE ASSESSED
_________________________________________________________________________________________
______
Mercer                          74693 Moroco, Richard F.
DATE: 07/17/2018            PENNSYLVANIA CONTINUING LEGAL EDUCATION              PAGE: 21
TIME: 14:31:12                       NON-COMPLIANT LAWYERS                    USER ID:
jilgenfr
                                          ACTIVE
                                                                               REPORT:
ctrk_crt
SORT BY : COUNTY CODE, LAWYER LAST NAME
CRITERIA: COMPLIANCE YEAR END DATE = 12312017 GROUP 3, REINST FEE ASSESSED
_________________________________________________________________________________________
______
Montgomery                      89464 Best, Amber Alicia
                                17581 Breslin, Walter I.
                               202873 Brodzinski, Alyssa Julene
                                84419 Capuano, Stephanie
                                88431 Chandler, Heather
                                50184 Datte, Deborah A.
                                76937 Day, Christopher J.
                                87901 Deazle, Crystal Danette
                               312795 Faust, Gregory Scott
                                34745 Fonash III, John Joseph
                               205384 Julie, Richard S.
                               315641 Kamerman, Johanna Victoria
                                28767 Klauder, N. Jeffrey
                                85252 Kuhn, Brian Charles
                               314591 Lee, Hyojin
                                78789 Leyden, James Joseph
                               316826 MacMaster-Ho, Alexandria Theresa
                                76009 Mascaro III, Joseph Patrick
                                84651 McCafferty, John M.
                                21759 McHugh, Patrick M.
                                57494 Murtaugh, Robert J.
                               319390 Neff, Alexander Edward Gilliam
                                10357 O'Connell, Daniel H.
                               308652 Odhner, Christopher Scott
                                93926 Perelshteyn, Lilian
                                83585 Platt II, William H.
                               209459 Reifsnyder, Nicholas James
                                84573 Richter, Jon Michael
                               72674   Ritz, Peter B.
                               60182   Sciulli, Joseph Nicholas
                               86736   Shanahan, Brian Edward
                               57144   Singer, Sena
                               85466   Smith, Lara Newman
                              208678   Smith, Philip Michael
                               79044   Stevens, Louis Brent
                               54017   Tornetta, Paul A.
                               56056   Tornetta, Stephen Andrew
                               60643   Weinberg, Marc Alan
                               58479   White, Robin C.
                               69709   Wright, Kelly A.




DATE: 07/17/2018            PENNSYLVANIA CONTINUING LEGAL EDUCATION              PAGE: 22
TIME: 14:31:12                       NON-COMPLIANT LAWYERS                    USER ID:
jilgenfr
                                          ACTIVE
                                                                               REPORT:
ctrk_crt
SORT BY : COUNTY CODE, LAWYER LAST NAME
CRITERIA: COMPLIANCE YEAR END DATE = 12312017 GROUP 3, REINST FEE ASSESSED
_________________________________________________________________________________________
______
Franklin                        22381 Antoun Jr., Frederic G.
                               317250 Djannie, Kyla Renee
DATE: 07/17/2018            PENNSYLVANIA CONTINUING LEGAL EDUCATION              PAGE: 23
TIME: 14:31:12                       NON-COMPLIANT LAWYERS                    USER ID:
jilgenfr
                                          ACTIVE
                                                                               REPORT:
ctrk_crt
SORT BY : COUNTY CODE, LAWYER LAST NAME
CRITERIA: COMPLIANCE YEAR END DATE = 12312017 GROUP 3, REINST FEE ASSESSED
_________________________________________________________________________________________
______
Indiana                         89923 O'Brien Jr., Gerald R.
DATE: 07/17/2018            PENNSYLVANIA CONTINUING LEGAL EDUCATION              PAGE: 24
TIME: 14:31:12                       NON-COMPLIANT LAWYERS                    USER ID:
jilgenfr
                                          ACTIVE
                                                                               REPORT:
ctrk_crt
SORT BY : COUNTY CODE, LAWYER LAST NAME
CRITERIA: COMPLIANCE YEAR END DATE = 12312017 GROUP 3, REINST FEE ASSESSED
_________________________________________________________________________________________
______
Monroe                         318336 Caffese, John Robert
                               308238 Kesterke, Jacob M
DATE: 07/17/2018            PENNSYLVANIA CONTINUING LEGAL EDUCATION              PAGE: 25
TIME: 14:31:12                       NON-COMPLIANT LAWYERS                    USER ID:
jilgenfr
                                          ACTIVE
                                                                               REPORT:
ctrk_crt
SORT BY : COUNTY CODE, LAWYER LAST NAME
CRITERIA: COMPLIANCE YEAR END DATE = 12312017 GROUP 3, REINST FEE ASSESSED
_________________________________________________________________________________________
______
Wyoming                        308448 Hearn, Jami Layaou
DATE: 07/17/2018            PENNSYLVANIA CONTINUING LEGAL EDUCATION              PAGE: 26
TIME: 14:31:12                       NON-COMPLIANT LAWYERS                    USER ID:
jilgenfr
                                          ACTIVE
                                                                               REPORT:
ctrk_crt
SORT BY : COUNTY CODE, LAWYER LAST NAME
CRITERIA: COMPLIANCE YEAR END DATE = 12312017 GROUP 3, REINST FEE ASSESSED
_________________________________________________________________________________________
______
Lackawanna                      66453 Grippo, Maryann J.
                                59331 Hickey II, Eugene F.
                                41652 Manning, Brian E.
                                26055 Wenzel Jr., Francis G.
DATE: 07/17/2018            PENNSYLVANIA CONTINUING LEGAL EDUCATION              PAGE: 27
TIME: 14:31:12                       NON-COMPLIANT LAWYERS                    USER ID:
jilgenfr
                                          ACTIVE
                                                                               REPORT:
ctrk_crt
SORT BY : COUNTY CODE, LAWYER LAST NAME
CRITERIA: COMPLIANCE YEAR END DATE = 12312017 GROUP 3, REINST FEE ASSESSED
_________________________________________________________________________________________
______
Clearfield                      01037 Sughrue, John
DATE: 07/17/2018            PENNSYLVANIA CONTINUING LEGAL EDUCATION              PAGE: 28
TIME: 14:31:12                       NON-COMPLIANT LAWYERS                    USER ID:
jilgenfr
                                          ACTIVE
                                                                               REPORT:
ctrk_crt
SORT BY : COUNTY CODE, LAWYER LAST NAME
CRITERIA: COMPLIANCE YEAR END DATE = 12312017 GROUP 3, REINST FEE ASSESSED
_________________________________________________________________________________________
______
Cambria               80455   Stephens Jr., William L.




DATE: 07/17/2018   PENNSYLVANIA CONTINUING LEGAL EDUCATION      PAGE: 29
TIME: 14:31:12              NON-COMPLIANT LAWYERS            USER ID:
jilgenfr
                                 ACTIVE
                                                             REPORT:
ctrk_crt
SORT BY : COUNTY CODE, LAWYER LAST NAME
CRITERIA: COMPLIANCE YEAR END DATE = 12312017 GROUP 3, REINST FEE ASSESSED
_________________________________________________________________________________________
______
Butler                          58449 Fischer, Matthew E.
                                21233 Linn II, Douglas G.
                               209691 Menon, Courtney Ann
                                91993 Sanders, Mary Lanell




DATE: 07/17/2018            PENNSYLVANIA CONTINUING LEGAL EDUCATION             PAGE: 30
TIME: 14:31:12                       NON-COMPLIANT LAWYERS                    USER ID:
jilgenfr
                                          ACTIVE
                                                                               REPORT:
ctrk_crt
SORT BY : COUNTY CODE, LAWYER LAST NAME
CRITERIA: COMPLIANCE YEAR END DATE = 12312017 GROUP 3, REINST FEE ASSESSED
_________________________________________________________________________________________
______
Lawrence                        18185 Cohen, William Glenn
DATE: 07/17/2018            PENNSYLVANIA CONTINUING LEGAL EDUCATION              PAGE: 31
TIME: 14:31:12                       NON-COMPLIANT LAWYERS                    USER ID:
jilgenfr
                                          ACTIVE
                                                                               REPORT:
ctrk_crt
SORT BY : COUNTY CODE, LAWYER LAST NAME
CRITERIA: COMPLIANCE YEAR END DATE = 12312017 GROUP 3, REINST FEE ASSESSED
_________________________________________________________________________________________
______
Perry                          202431 Colon, Jorge Luis
DATE: 07/17/2018            PENNSYLVANIA CONTINUING LEGAL EDUCATION              PAGE: 32
TIME: 14:31:12                       NON-COMPLIANT LAWYERS                    USER ID:
jilgenfr
                                          ACTIVE
                                                                               REPORT:
ctrk_crt
SORT BY : COUNTY CODE, LAWYER LAST NAME
CRITERIA: COMPLIANCE YEAR END DATE = 12312017 GROUP 3, REINST FEE ASSESSED
_________________________________________________________________________________________
______
Out Of State                   313330 Abbitt, Julia Marie Chico
                               311001 AbdulMalik, Musa
                               317731 Aderholt, Molly Jenine
                                76391 Annas Jr., James L.
                               203687 Anthes, George
                               315077 Baker Jr., Marvin Joel
                                75015 Bass, Christopher Gerhard
                                36394 Berney, Elizabeth Ann
                               316081 Bogale, Tsedey Abai
                               207538 Branche, Benjamin Thunder
                                78972 Brick, William Decker
                               319637 Brock, Cameron Ross
                               207947 Brown, Tracey L.
                               319901 Buckley, Jocelyn Louise
                                79406 Burry, Douglas E.
                                94705 Butler, Matthew Christopher
                                44904 Byrd Jr., Vernon Randolph
                                93803 Calcaterra, Regina Marie
                                36130 Camilli, Susan M.
                                84147 Carpenter, Megan Margaret
                                82716 Carr, Jeffrey Arthur
                               205281 Causey, Sara Elizabeth
                               202117 Chacko, Ayesha Sarah
                                94318 Chambers Jr., Mitchell Lee
                                86703 Cohen, Philice Krevolin
                               200586 Connelly Jr., Thomas Patrick
                               312010 Cousins, LaDonna Marie
                                88503 Crawford, Peter Andrew
                               202178 Daly, Elizabeth Anne
                               315636 Darling, Heather Jo
                                45516 DeSantis, William J.
                                93806 Delaney, William Joseph
                                84386 DiCerbo, Nicholas Anthony
                                90077 DiMichele, Roberto
                               313226 Dubin II, Morton Donald
                               321577 Dunn, Paul Christopher
                                92921 Fine, Adam Dimitri
                                67194 Fingles, Ira M.
                                63630 Fishel, David Lavern
                                90318 Ford, Meghan Mary Ellen
                               209824 Freeburg, David Andrew
                                55768 Friedman, Benjamin S.
                                89006 Gaylord, Samuel Michael
                                35337 Gebauer, Jay A.
                               203500 Gibson, Joseph Robert
                               307929 Goldate, Melissa Sue
                                37365 Goldberg, Ruth Parzen
                                41982 Goldfield, Mitchell Lee
                                53235 Grayson, Zachary L.
                                49984 Hansen, Eric Mark
                                85363 Harris, John Gerard
                                68087 Haverly, Martin D.
                               308024 Hays, Corinne Keating
DATE: 07/17/2018            PENNSYLVANIA CONTINUING LEGAL EDUCATION              PAGE: 33
TIME: 14:31:12                       NON-COMPLIANT LAWYERS                    USER ID:
jilgenfr
                                          ACTIVE
                                                                               REPORT:
ctrk_crt
SORT BY : COUNTY CODE, LAWYER LAST NAME
CRITERIA: COMPLIANCE YEAR END DATE = 12312017 GROUP 3, REINST FEE ASSESSED
_________________________________________________________________________________________
______
Out Of State( Continued )       67523 Healey, William Henry
                               311383 Henry, Meghan Elizabeth
                                71310 Herrel, Maria Geercken
                                31482 Himmelreich, David B.
                                87910 Hoover, Jennifer R.
                               320155 Hudson, Jennifer Ruth
                                64685 Hurley Jr., Rupert Bogle
                               310782 Johnson, Jared A.
                               313245 Jones, Kristen
                               207864 Joy, Michael Paul
                                30746 Kane, Barbara Stewart
                               320412 Kanoff, Daniel Ryan
                                52961 Kariss, Richard C.
                                54935 Kassap, Karen E.
                               308924 Kenton Jr., Lestin Leroy
                               308436 Kirk, John Alexander
                                59077 Kitain, Barry Howard
                                70282 Klein, Jonathan Samuel
                               315567 Koshy, Ann Elizabeth
                                86848 Kovatch Jr., William James
                                74176 La Barca, Anjella Mary
                               202023 Latorre, Elizabeth Gladys
                                59536 Lattimer Jr., Richard McLaren
                               307181 Lee, James Ephraim
                                28903 Lenns, Charles A.
                                35319 Lichtenstein, Russell Lane
                               317388 Liddell, James Clark
                                84975 Lipkin, Gary William
                                61339 Lomax, Gregory A.
                                85219 Lopez-Baldrich II, Pedro Jose
                                64356 MacKenzie, Heather A.
                               308657 Mammen, Ajay Philip
                                82728 Manganello, Christopher M.
                               319292 Marshall, John Paul
                                43755 Masciocchi, Thomas G.
                               210092 McCreary, Anthony Rashard
                                62309 McCune, Daniel L.
                                84567 McDonald, Matthew M.
                                33674 McGinley, Patrick C.
                                89134 McNulty, Thomas B.
                               205878 Mehta, Aneesh Ashish
                                72519 Moazed, Shirine E.
                               313206 Morris, Elisa Lee
                               206815 Morris, Stefanie LaDawn
                               308209 Norton, Sean Justin
                                31194 Oller, Richard S.
                                36730 Payne, Charles Lee
                                16776 Payne, Glen Alan
                                39277 Perry, Christopher J.
                                71448 Peshkin, Daniel J.
                                55347 Piccone, Louis Alfred
                                71723 Podolnick, Matthew
                                42039 Prokop, David Bradley
DATE: 07/17/2018            PENNSYLVANIA CONTINUING LEGAL EDUCATION              PAGE: 34
TIME: 14:31:12                       NON-COMPLIANT LAWYERS                    USER ID:
jilgenfr
                                          ACTIVE
                                                                               REPORT:
ctrk_crt
SORT BY : COUNTY CODE, LAWYER LAST NAME
CRITERIA: COMPLIANCE YEAR END DATE = 12312017 GROUP 3, REINST FEE ASSESSED
_________________________________________________________________________________________
______
Out Of State( Continued )       17037 Quinn, Francis F.
                                74745 Rappold, Bernadette M.
                                92577 Redford-Hall, Judith Anne
                               170183 Reynolds Jr., Thomas Edward
                                49228 Richey, Ronald Darwin
                                55470 Rockefeller, Nicholas
                                33021 Ruben, Richard Barnett
                                17799 Sabat, Richard J.
                               315654 Sadaka, Mark Theodore
                               309112 Salicrup, Alejandro Jose
                                63111 Santaniello, Cheryl Ann
                                59047 Scanlon, Peter John
                                76613 Schmidt, Gregory P.
                                60917 Seltzer, Elizabeth M.
                                48325 Shaird, Willie B.
                                94148 Sitaraman, Nicole Williams
                               313269 Smith, Gretel
                                68115 Sobel, Bruce Lewis
                               206208 Soper, Christopher Paul
                                53971 Steinberg, Saul J.
                                35387 Stewart, Howard P.
                                87869 Sunseri, Anthony C.
                               311046 Tate Jr., Charles Louis
                                93446 Theberge, Shiloh Dawn
                                28683 Turner, Michael Paul
                               200898 VanValkenburg, Erin Edward
                                45372 Vassallo, Carol L.
                               314153 Vitale, Amy Katherine
                               308075 Wallace, Christopher John
                                89677 Warren Jr., Bruce K.
                               208599 Wenner, Richard Wills
                                92101 Wilkerson, Deneen
                               316745 Williamson, Steven Godwin
                                58711 Wolff, Nancy E.
              COUNT OF ATTORNEYS FOR ACTIVE   STATUS IS 426




DATE: 07/17/2018            PENNSYLVANIA CONTINUING LEGAL EDUCATION              PAGE: 35
TIME: 14:31:12                       NON-COMPLIANT LAWYERS                    USER ID:
jilgenfr
                             LIMITED IN-HOUSE CORPORATE COUNSEL
                                                                               REPORT:
ctrk_crt
SORT BY : COUNTY CODE, LAWYER LAST NAME
CRITERIA: COMPLIANCE YEAR END DATE = 12312017 GROUP 3, REINST FEE ASSESSED
_________________________________________________________________________________________
______
Chester                        318275 Wagner, Jane Maria
DATE: 07/17/2018              PENNSYLVANIA CONTINUING LEGAL EDUCATION             PAGE: 36
TIME: 14:31:12                         NON-COMPLIANT LAWYERS                   USER ID:
jilgenfr
                              LIMITED IN-HOUSE CORPORATE COUNSEL
                                                                               REPORT:
ctrk_crt
SORT BY : COUNTY CODE, LAWYER LAST NAME
CRITERIA: COMPLIANCE YEAR END DATE = 12312017 GROUP 3, REINST FEE ASSESSED
_________________________________________________________________________________________
______
Montgomery                     317197 Levin, Marc Elliot
                               318290 Mehes, Ildiko


              COUNT OF ATTORNEYS FOR LIMITED IN-HOUSE CORPORATE COUNSEL   STATUS IS 3


         TOTALS PER COUNTY:

              Philadelphia                        86
              Lancaster                            4
              Northampton                          3
              Allegheny                           45
              Erie                                 2
              Bucks                               12
              Cumberland                           7
              Westmoreland                         1
              Luzerne                              2
              Dauphin                              7
              Chester                             17
              York                                 6
              Berks                                3
              Washington                           4
              Lycoming                             3
              Lehigh                               4
              Delaware                            20
    Susquehanna                       1
    Mercer                            1
    Montgomery                       40
    Franklin                          2
    Indiana                           1
    Monroe                            2
    Wyoming                           1
    Lackawanna                        4
    Clearfield                        1
    Cambria                           1
    Butler                            4
    Lawrence                          1
    Perry                             1
    Out Of State                    140
    Chester                           1
    Montgomery                        2


TOTAL NUMBER OF LAWYERS REPORTED:   429